902 F.2d 446
66 A.F.T.R.2d 90-5045, 90-2 USTC  P 50,348,60 Ed. Law Rep. 1082
Robert E. and Gloria H. STEWART, Petitioners-Appellants,Cross-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee,Cross-Appellant.
No. 89-4333.
United States Court of Appeals,Fifth Circuit.
June 7, 1990.

John G. Gourlay, Jr., Gerald, Brand, Watters, Cox & Hemleben, Jackson, Miss., James P. Coleman, Ackerman, Miss., for petitioners-appellants, cross-appellees.
Janet Kay Jones, Gary R. Allen, Richard Farber, Dept. of Justice, Tax Div., Peter K. Scott, Acting Chief Counsel, I.R.S., Washington, D.C., for respondent-appellee, cross-appellant.
Appeals from the Decision of the United States Tax Court.
Before THORNBERRY, GEE, and BARKSDALE, Circuit Judges.
GEE, Circuit Judge:


1
Today we put an end to a case that, over the past five years, has made two trips through the Tax Court and two trips here--it having been tried to the Tax Court, appealed to this Court, remanded to the Tax Court for further proceedings and, again, appealed to us.  Because we determine that the Tax Court got it right the second time around, we decline the parties' invitation to send it back for round three.


2
The facts of this case are carefully set forth in our opinion in Stewart v. Commissioner of Internal Revenue, 841 F.2d 118 (5th Cir.1988).  On remand of that case, the Tax Court valued the taxpayers' donated leasehold as follows:

30 acre tract    --  $37,000
3.88 acre tract  --    6,231
40 acre tract    --   94,000

3
The Commissioner complains that the Tax Court's valuation was too big.  The taxpayers complain that the Tax Court's valuation was too small.  We determine, however, that the Tax Court got it "just right."    Its finding as to the value of the taxpayers' donated leasehold was not clearly erroneous.


4
The decision of the Tax Court is AFFIRMED.